DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4 and 6 recite the limitation "the rib".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite “the ribs”. Claims 8-10 are rejected as depending from claim 3 or 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girondi US 2004/0154975.

	Claim 1, Girondi teaches a filtration device comprising: a filter element (20) that includes a filter medium, a first plate (22), and a second plate (23, the filter medium having a hollow substantially cylindrical shape with openings at both ends, the first plate covering the opening at an upper end of the filter medium, the second plate covering the opening at a lower end of the filter medium, a filter case (11) having a bottomed substantially cylindrical shape that is internally provided with the filter element, and a lid member (12) covering an opening at an upper end of the filter case, wherein the first plate includes a first tubular portion (41) having a substantially cylindrical shape, the first tubular portion protrudes toward the lid member with the filter element inserted into the filter case, the lid member includes a second tubular portion (17) and ribs (31), the second tubular portion is configured to be inserted into a hollow portion of the first tubular portion, when the second tubular portion is inserted into the first tubular portion, the ribs are disposed along an outer circumferential surface of the first tubular portion, the first tubular portion includes first projections (45) protruding outward in a radial direction, the ribs are provided with first notches (the spaces between the ribs), and with the lid member attached to the first plate, the second tubular portion is inserted into the first tubular portion and the first projections are inserted into the first notches (fig. 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girondi US 2004/0154975.

Girondi teaches the device of claim 1 and further teaches the first projections and the first notches are disposed uniformly in plan view but does not teach second projections or the ribs having second notches. The recitation of second projections and notches is merely a recitation of providing four ribs, notches and projections which is a recitation of duplication of the parts of Girondi, who teaches two ribs, notches and projections. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 124 USPQ 378 (1960).

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girondi US 2004/0154975 in view of McElroy et al. US 2013/0228504.

Girondi teaches the device of claim 1 and teaches as obvious the device of claim 2 but does not teach an inner tube.
McElroy teaches a filtration device comprising a filter element with a hollow cylindrical filter medium between first and second plates located within a filter case that is closed by a lid, the filter element includes an inner tube (18) inserted into a hollow portion of the filter medium, the second plate (30) has a hole into which the inner tube is inserted, the inner tube includes a flange portion (engaging 78) and a protruding portion (at 40), the flange portion having a substantially circular plate shape is disposed on a lower side of the second plate, and the protruding portion that protrudes upward from the flange portion on the flange, and a second recessed portion (at 34) into which the protruding portion is inserted is formed on a surface on a lower side of the second plate (fig. 1a). It would have been obvious to one of ordinary skill in the art to use the inner tube of McElroy because it provides structures that guide and/or locate the filter element during the assembly process and/or in the assembled state of the assembly (paragraph 33).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/920302 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of these claims are also recited in claims 1-10 of the ‘302 application. Specifically, claim 1 of ‘302 recites the limitations of claims 5 and 8-9 of the instant application, claims 2, 4 and 6 recite the limitations of claim 1 of the instant application and claims 2 and 3 recite the limitations of claims 3 and 4 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 3-4, 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 6, the closest prior art to Girondi teaches the device of claim 1 and 2, as detailed above, and further teaches a position of the first tubular portion overlaps with a position of the ribs in plan view but does not teach a recessed portion is formed on the ribs such that a part where the ribs overlap with the first tubular portion is cut out and with the lid member attached to the first plate, a bottom surface of the recessed portion is adjacent to a distal end of the first tubular portion nor would it have been obvious to one of ordinary skill in the art to modify Girondi to arrive at the claimed invention.
The additional claims are allowable as depending from claim 3 or 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778